Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4,5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 4, how is razor cam 66 a “cam”? The disclosure does not provide for the cam transforming rotational movement to linear movement, so element 66 must be doing something other than serving as a common term cam. Is Applicant redefining the meaning of the common term “cam”? What might such be?
As to REMARKS, consider:
	Element 66 is not a “cam”, as the term is known.  Element 66 does not appear to contact the specimen as element 66 rotates 360 degrees.  The “a razor cam” (line 2) is a separate structural element from the “retention assembly” (line 8, claim 1) and “a razor blade” (line 12, claim 1).  Cam 66 is not shown as being eccentric.  Element 66 is a cylinder (Figure 3), and not a “cam” at all.  Only element 72 contacts the specimen.   A cam is known to be an eccentric element that contacts a surface over a 360 rotation, and such is not apparent in the drawings/specification.   Para 41 refers to blade disengaged position, where there is no apparent contact between elements 66 and the test surface.  The term “cam” remains problematic.  Rod 7 rotates just as cylinder 66 rotates, and is employed to position the blade.  Element 84 is a cam; element 66 is not a cam.  






Claims 1,4,6,7,33,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girdler et al 2013/0067986.
	Girdler et al 2013/0067986 teaches an apparatus, including:
	
    PNG
    media_image1.png
    348
    611
    media_image1.png
    Greyscale

The apparatus has a table 2; pad 1 that mimics skin (Para 16); carriage 16 that moves from right to left; clamp (line 6, Para 11) to secure that moves with the carriage 16; razor (Para 2) attached to the clamp; where the blade contacts the pad 1 when the clamp is in the blade engaged position; and when the carriage is moved from the start position to an end position (lines 8-14, Para 13), the reason blade scrapes the surface.
	The apparatus of Figure 1 dos not illustrate a base upon which the table is supported, and which carriage is movable coupled with.
	As to claims 1,33, it would have been obvious to place the illustrated elements on a base, because one of ordinary skill would wish to operate the apparatus at a height so that all of the elements are readily accessible to an individual. In addition, it would have been obvious to secure the motor and table to such base to provide for a secure test assembly whose component will not be separated, and lost.
	As to claim 33, the blade removes “shave gel or shave foam” (Para 18), or material of the pad causing “wear” (Para 19).
	As to claim 34, the pad is in the form of a skin mimic surface, polyurethane surface, and thus suggestive of a strip.
	As to claim 4, note that the arm 7 allows for rotation of razor 4 (Para 28), and thus is much a “cam” as claimed, and that the razor is indirectly so coupled.
As to claims 6,7, use of adhesive is suggest of a clamp, as a claim would not leave remnants behind on the table surface.

As to REMARKS, consider:
As to the second full paragraph of p. 10; Girdler teaches (Para 16) that test surface has “surface properties resembling those of skin”, and that that the pad is replaceable to “prevent wear” (Para 19) of the pad.  The razor removes shaving gel/foam, and causes wear by removing a portion of the pad.  Girdler refers to “freedom of rotation” (line 8, Para 28) of the blade hold to simulation (“simulate” (line 9, Para 28) razor stroke, indicative of the angle of blade relative to the surface 1.  The wear occurs due to the blade’s simulated orientation relative to the surface 1.     

Claims 2,3,8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861